Citation Nr: 1735756	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression, secondary to hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1973 to October 1976.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's diagnosed psychiatric disability was caused his service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include depression, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed depression is secondary to his service-connected hearing loss and tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  

The Board notes that the Veteran's file has been rebuilt and there are no records in the Veteran's file received between July 1977 and September 1993.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  The Veteran submitted a request to participate in the Fully Developed Claim Program in October 2012 and was notified in March 2013 that his original VA claim file could not be located.  The notice letter stated that the RO contacted the Records Management Center in St. Louis, Missouri and asked that they transfer the Veteran's file to them, but that the file was not found.  The RO stated that they would continue to search for the Veteran's file.

In this case, the Veteran has a current diagnosis of depression and is currently service connected for hearing loss since 1993 and tinnitus since 2004.

Service treatment records (STR) are negative for any mention of depression.

Medical evidence provides that the Veteran underwent neck surgery in 1994 and sustained a head injury in 1998.

A medical statement from July 1994 indicates a diagnosis of adjustment disorder with depressed mood and provides that the Veteran's reported difficulty concentrating may be due his medications.

Of record is an October 2012 letter from the Veteran's physician indicating that the Veteran was being treated for depression caused by his service connected tinnitus.  The letter indicates that the Veteran developed chronic depression as a result of the constant noise caused by his tinnitus and its effect on his daily life.  The letter provides that tinnitus and depression often go hand in hand.  The letter provides that the Veteran feels depressed from the tinnitus because he is unable to understand what is being said to him by family or friends.  The letter indicates that the Veteran began isolating himself because of the negative affect his tinnitus has had on his ability to communicate and has reduced his participation in recreational activities.  The letter also provides that the noise was interfering with his sleep, which caused constant sadness, irritability, low energy, and fatigue.  The physician opined that the Veteran's problem with depression was caused by the constant ringing in both ears that is associated with the Veteran's tinnitus.  The Board finds that the physician clearly explained the rationale behind his opinion that the Veteran's diagnosed depression is a result of his tinnitus and affords this statement high probative value.

The Veteran underwent a VA examination in April 2013 which provided a diagnosis of mood disorder not otherwise specified.  The report indicates that the examiner opined that the Veteran's depression is less likely than not due to hearing loss or tinnitus.  He explained that the Veteran's diagnosis of mood disorder, not otherwise specified, appeared to have begun following his neck surgery in 1994 and head injury around 1998.  The examiner stated that the Veteran's hearing loss and tinnitus troubles the Veteran and causes him to have additional problems with effective communication with friends and family, participating in part-time work, and focusing on activities that are of interest to him.  The examiner also stated that these problems contribute to the Veteran's existing depression.  The examiner indicated that the records show that the Veteran had been receiving physical health services through the VA since prior to 1998 and that he was being prescribed anti-depressant and anti-anxiety medications through his general practitioner at that time.  The report provides that the Veteran had not directly sought mental health services with VA until 2010, after discharge from psychiatric hospitalization where the Veteran had been hospitalized 6 times in 2010 and 2011.

While the examiner provided a negative opinion stating that it is less likely as not that the Veteran's mood disorder was due to his hearing loss and tinnitus, the examiner also indicated that the Veteran's hearing loss and tinnitus could contribute to the Veteran's depression.  The Board finds that the VA examiner's opinion clearly explains that the Veteran's hearing loss and tinnitus contributed to the Veteran's depression.

VA treatment notes from August 2013 provide that the Veteran was being prescribed anti-depressant and anti-anxiety medications through his general practitioner.  The note indicates that the Veteran did not seek mental health services at the VA until 2010.

The Veteran testified during his August 2016 trial that after service his feelings gradually worsened.  He reported that he stopped associating with anyone and would begin crying for no reason.  The Veteran testified that his depressive symptoms began a little while after service and that they gradually worsened.  He stated that as his hearing worsened, he wanted to be around people less.  The Veteran stated that he first started being depressed in 1976 when he got out of service and that in 1980 he went to the VA clinic in Lawton, Oklahoma for treatment.  He stated that he saw a psychiatrist who gave him a prescription.  The Veteran stated that he only had treatment from VA.  The Board notes that the Veteran is competent to testify as to his symptoms and treatment.  The Board finds that the Veteran's testimony is credible and affords it high probative value as to his reports.

During the hearing, the Veteran's spouse stated that the Veteran had been taking medication for 20 years but that he is no longer taking them because they were not working.  The Board finds that the Veteran's spouse is competent to state that the Veteran had been taking medication in the past and that he no longer takes them.  The Board determines that these statements are credible and affords them high probative value as to the Veteran's treatment since she met him after service.

The Board notes that the medical opinions of record indicate differing findings as to the cause of the Veteran's depression.  The private medical opinion indicated that the Veteran's depression is due to his hearing conditions, while the VA examiner found that the Veteran's hearing conditions contribute to the Veteran's depression.  As such, both opinions indicate that the Veteran's depression is related to the Veteran's service-connected disabilities.

After a careful review of the evidence, including the medical evidence and testimony of the Veteran and his spouse, and affording the Veteran the full benefit of the doubt, the Board finds that a grant of service connection for the Veteran's psychiatric disability is warranted.


ORDER

Service connection for a psychiatric disability, claimed as depression, secondary to hearing loss and tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


